Citation Nr: 0739975	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1963 to December 
1967, and from September 1986 to September 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. The RO denied service connection for a low 
back, a right knee and a left knee disorder.  In June 2005, 
and November 2006, the Board remanded the claims for 
additional development.  

In April 2007, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  A low back condition was not caused or aggravated by the 
veteran's active military service, or by a service-connected 
disability.   

2.  A right knee condition was not caused or aggravated by 
the veteran's active military service, or by a service-
connected disability.   

3.  A left knee condition was not caused or aggravated by the 
veteran's active military service, or by a service-connected 
disability.   


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
the veteran's active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  

2.  A right knee condition was not incurred in or aggravated 
by the veteran's active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  

3.  A left knee condition was not incurred in or aggravated 
by the veteran's active military service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that service connection is warranted for 
a low back disorder, a right disorder, and a left knee 
disorder, with all claims to include as secondary to service-
connected lacerations of the left and right shin.   

The Board initially notes that in final and unappealed 
decisions, dated in May 1990, September 1990, and December 
2002, the RO denied claims for service connection for what 
was characterized as (right or left) leg injury, leg 
disorder, and lower extremity injuries.  See 38 U.S.C.A. 
§ 7105(c)(West 2002).  However, at the time of these 
decisions, there was no evidence of record of either a left 
knee disorder, or a right knee disorder, nor does it appear 
that such disorders were claimed.  Therefore a new and 
material analysis is not appropriate, and the Board will 
analyze the claims as characterized on the cover page of this 
decision.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the nonservice 
connected disease, will be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
nonservice-connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  38 
C.F.R. § 3.310.  In cases of aggravation of a veteran's 
nonservice-connected disability by a service- connected 
disability, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation. 38 C.F.R. § 3.322 (2007).  
Additionally, 38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

The veteran's service medical records from his first period 
of active duty include an examination report, dated in 
January 1967, which shows that his spine, and lower 
extremities, were clinically evaluated as normal.  This 
report notes that the veteran had scars on his shins, and 
right upper leg.  The veteran's separation examination 
report, dated in December 1967, also shows that his spine, 
and lower extremities, were clinically evaluated as normal, 
and that the veteran had scars on his shins, and right upper 
leg.  

The veteran's service medical records dated between the his 
first and second periods of active duty (i.e., between 1967 
and 1986) (in association with Reserve duty) include a number 
of examination reports, none of which contain any relevant 
findings or notations, except as follows: a March 1978 
examination report notes a history of a gunshot wound to the 
right leg in 1969.  A March 1983 examination report, and an 
accompanying "report of medical history," note a HNP 
(herniated nucleus pulposus) NCD (not considered disabling).  
A report, dated in December 1983, indicates that the veteran 
was to be examined after he slipped and fell on his back a 
week before.  The assessment was muscle strain.  Several 
"reports of medical history" dated between 1983 and 1986, 
note a history of back strain in 1983, or 1984.  

As for the veteran's service medical records from his second 
period of active duty, examination reports, dated in March 
1987, and July 1988, show that his spine and lower 
extremities were clinically evaluated as normal.  

The post-second period of active duty medical records consist 
of VA and non-VA reports, including Reserves records, dated 
between 1989 and 2006.  This evidence includes VA examination 
reports, dated in October 1989, and June 1990, which show 
that the veteran reported a history of sustaining deep cuts 
to his shins during service, with subsequent persistent 
numbness in the shins, as well as aching pain.  Neither 
report contains a relevant diagnosis.  An X-ray report for 
the left lower leg, dated in October 1989, contains an 
impression of essentially normal left tibia and fibula.  

A report from Ronald G. Mills, M.D., dated in November 2002, 
notes complaints of leg weakness and left hip pain.  The 
veteran reported a history of injury to his legs and left hip 
during service in 1967, and a fracture of the left patella in 
1997 which required a patellectomy.  The impression notes a 
need for strengthening of the knees, and states, "It is very 
possible his injury in the service predisposed him to some 
difficulty with his knees.  I cannot be more specific than 
that because I do not have any information on his condition 
prior to patellectomy surgery."  A statement from Dr. Mills, 
dated in November 2002, notes, "He had a patella fracture 
about five years ago, which he has recuperated from, but 
prior to this trouble he had some problems with his knees, 
legs, and left hip, which may have resulted from his service 
connected injury that he sustained in 1967, falling through 
the hatch on a submarine and falling approximately 30 feet."  
A statement from Dr. Mills, dated in May 2004, describes the 
veteran's inservice injury as a fall of 10 to 20 feet, with 
lacerations to both legs, and "bone chips apparently."  The 
report notes that the veteran had a recent patella fracture 
with patellectomy, and "some sort of back injury in the 
1980's causing some sort of pain in his left leg, and notes, 
"He was told there was some sort of disc being squished."  
The report further notes complaints of left leg pain since 
service, and that the veteran currently has spinal stenosis, 
and some nerve root impingement in the neural foramen in the 
lower lumbar spine region through S1.  Dr. Mills states that 
the veteran has spinal stenosis causing leg pain, and that he 
cannot determine which injury (back vs. Navy injury to legs) 
caused this left lower extremity weakness "since I have no 
medical documentation to refer to that is related to those 
injuries." 

Reports from Tony Golden, M.D., dated between 1995 and 2002, 
note a history of a fractured left patella that had been 
removed after a fall off of a horse.  X-ray reports for the 
knees, dated in December 2002, notes "minimal, if any," 
degenerative disease, with no fracture, or malalignment, and 
no joint effusion.  

A VA examination report, dated in July 2005, shows that the 
veteran reported a history of stepping in a shallow hole in 
1984 with a sudden onset of severe low back pain, and that he 
was subsequently told that he would need back surgery.  He 
further reported that he received alternative treatment, and 
that he did not have the back surgery.  He complained of back 
pain, and knee pain, since his fall down a hatch in service.  
The assessment noted that there was "very little objective 
evidence of significant pathology" in the lumbar spine, or 
the knees, and therefore no basis for an acute or chronic 
diagnosis other than the absent left patella.  An associated 
X-ray report for the lumbar spine revealed multi-level 
degenerative disc disease of the lower lumbar spine, worst at 
L5-S1.  An associated X-ray report for the knees revealed a 
missing left patella, and minimal bilateral tibial spine 
osteophytes.  

A VA examination report addendum, dated in February 2006, 
states that X-rays of the lumbar spine showed multi-level 
degenerative disc disease, and that the magnitude of the 
changes in the lumbar spine are consistent with the veteran's 
age.  The report further indicates that X-rays of the knees 
revealed minimal osteophytic spurring in the bilateral tibial 
spine that was "very likely consistent with the veteran's 
age" and that knee and low back pain was less likely than 
not caused by or the result of the injury in 1967.  

The Board has determined that the claims must be denied.  
With regard to the low back, the veteran's service medical 
records for his first period of active duty do not show any 
treatment for low back symptoms, or a diagnosis of a low back 
disorder.  Therefore, a chronic condition is not shown during 
the first period of active duty service.  See 38 C.F.R. § 
3.303.  

As for the second period of active duty, the Board finds that 
there is clear and unmistakable evidence that the veteran has 
a back condition that existed prior to his second period of 
active duty service, and which was not aggravated by service.  
See 38 U.S.C.A. §§ 1111, 1137; Cotant v. Principi, 17 Vet. 
App. 116 (2003).  The Board first notes that there is no 
entrance examination report for the second period of active 
duty, and no other evidence to show that a low back condition 
was noted upon entrance into the second period of active duty 
service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
However, reports from Reserve duty, which are dated prior to 
the second period of active duty include a March 1983 
examination report, as well as the accompanying "report of 
medical history," which both note that the veteran had a 
herniated nucleus pulposus.  In addition, examination reports 
(or the accompanying reports of medical histories), dated in 
March 1984, March 1985, and March 1986, all note a history of 
back strain in 1983, or 1984.  Furthermore, the veteran has 
testified in detail that in 1984 he was told that he would 
require back surgery, that he received alternative treatment 
that included being hung upside down for a day and wearing a 
body cast for about five months, and that he has kept the 
body cast, which he offered to produce during his hearing.  
See also Dr. Mill's May 2004 statement (noting a history of a 
disc injury in the 1980's); Miller v. West, 11 Vet. App. 345, 
348 (1998) (determination of the existence of a pre-existing 
condition may be supported by contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion).  With regard 
to aggravation, there is no evidence of treatment for a low 
back problem during the second period of active duty service.  
Examination reports, dated in March 1987, and July 1988, show 
that his spine was clinically evaluated as normal.  
Therefore, there is no evidence of worsening or aggravation 
of a low back disability during the second period of active 
duty service.  Private medical reports, dated in 2004 (about 
15 years after separation from the second period of active 
duty service) indicate that the veteran has spinal stenosis, 
and subsequently dated reports note degenerative disc 
disease.  Furthermore, there is no competent and probative 
evidence of a link between a current low back disorder and 
the veteran's service, to include aggravation of a 
preexisting disorder, or to show that it was caused or 
aggravated by a service-connected disability.  In this 
regard, the February 2006 VA examination report shows that 
the examiner stated that the magnitude of the changes in the 
lumbar spine were consistent with the veteran's age, and that 
the veteran's back condition was less likely than not caused 
by, or as a result of, his inservice fall down a hatch.  
Accordingly, service connection for a low back condition is 
not warranted.  

With regard to the knees, the veteran's service medical 
records for his first and second periods of active duty do 
not show any treatment for knee symptoms, or a diagnosis of a 
knee disorder.  Therefore, a chronic condition is not shown 
during active duty service.  See 38 C.F.R. § 3.303.  The 
earliest evidence of a left knee condition, or a right knee 
condition, is found in Dr. Mill's reports dated in 2002, 
which note a history of a left patellectomy in 1997.  Other 
private medical reports indicate that the veteran fractured 
his left patella after a fall from a horse at that time, and 
a missing left patella is noted in X-ray reports and VA 
examination reports.  Given the foregoing, a left knee 
condition is not shown for about 10 years after separation 
from service, concurrent with left knee trauma resulting in a 
fractured patella that was removed.  There is no evidence of 
treatment for a right knee condition prior to 2002.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, review of the February 2006 VA examination 
report shows that the veteran was noted to have minimal 
osteophytic spurring in the bilateral tibial spines that were 
"very likely consistent with the veteran's age, and he 
concluded that it was less likely than not that the veteran's 
knee conditions were caused by, or a result of, his inservice 
fall down a hatch.  Additionally, there is no evidence of 
right knee arthritis, or left knee arthritis dated within one 
year of separation from active service, such that service 
connection for arthritis of either knee is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Finally, 
there is no competent evidence to show that the veteran has a 
knee condition that was caused or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310.    

With regard to the claims for the knees, in reaching these 
decisions, the Board has considered the statements of Dr. 
Mills.  However, the probative value of his statements are 
greatly reduced by the fact that they are vague and 
speculative, and that he essentially indicated that he had 
not reviewed the veteran's claims files, or any other 
detailed and reliable medical history.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  Therefore, this evidence is insufficient to 
warrant a grant of the claims. 

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
the claimed conditions that should be service connected.  
However, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Here, the claimed conditions are not 
capable of lay diagnosis, and the Board has determined that 
the veteran's oral and written testimony is outweighed by the 
medical evidence (service and post-service medical records, 
indicating disorders that began many years after service, or 
were not aggravated by service), and that this evidence shows 
that service connection is not warranted for the claimed 
conditions.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in February 2003, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  In this regard, during his 
hearing, the veteran testified that he has received relevant 
treatment from a number of private health care providers, but 
that these records were either destroyed or unavailable.  The 
RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded examination, and etiological opinions have been 
obtained.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  






ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


